         Case 1:20-cv-03010-APM Document 114 Filed 03/01/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 United States of America, et al.,

                                   Plaintiffs,             Case No. 1:20-cv-03010-APM

 v.                                                        HON. AMIT P. MEHTA
 Google LLC,

                                   Defendant.



      PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE TO FILE SUPPLEMENTAL
                              MATERIALS

        Plaintiffs respectfully move this Court for the entry of an Order granting Plaintiffs the right to file

supplemental materials to the Joint Status Report, Dkt. 111. These materials include (1) Plaintiffs’ First

Requests for Production of Documents, dated January 5, 2021; (2) Plaintiffs’ Second Requests for

Production of Documents, dated January 11, 2021; (3) Google LLC’s Responses and Objections to

Plaintiffs’ First Requests for Production of Documents, dated February 4, 2021; and (4) Google LLC’s

Responses and Objections to Plaintiffs’ Second Requests for Production of Documents, dated

February 11, 2021. A copy of each is attached hereto.

        Pursuant to the requirement of Local Rule 7(m), the United States represents that it has conferred

with counsel for Google, and Google consents the filing of these supplemental materials.
        Case 1:20-cv-03010-APM Document 114 Filed 03/01/21 Page 2 of 6




Dated: February 24, 2021             Respectfully submitted,


                                    By:     /s/ Kenneth M. Dintzer
                                    Kenneth M. Dintzer
                                    Elizabeth S. Jensen
                                    U.S. Department of Justice, Antitrust Division
                                    Technology & Digital Platforms Section
                                    450 Fifth Street NW, Suite 7100
                                    Washington, DC 20530
                                    Kenneth.Dintzer2@usdoj.gov
                                    Counsel for Plaintiff United States

                                    By:      /s/ Jonathan R. Carter
                                    Leslie Rutledge, Attorney General
                                    Johnathan R. Carter, Assistant Attorney General
                                    Office of the Attorney General, State of Arkansas
                                    323 Center Street, Suite 200
                                    Little Rock, Arkansas 72201
                                    Johnathan.Carter@arkansasag.gov

                                    Counsel for Plaintiff State of Arkansas

                                    By:     /s/ Adam Miller
                                    Xavier Becerra, Attorney General
                                    Ryan J. McCauley, Deputy Attorney General
                                    Adam Miller, Deputy Attorney General
                                    Paula Blizzard, Supervising Deputy Attorney General
                                    Kathleen Foote, Senior Assistant Attorney General
                                    Office of the Attorney General,
                                    California Department of Justice
                                    455 Golden Gate Avenue
                                    Suite 11000
                                    San Francisco, CA 94102
                                    Adam.Miller@doj.ca.gov
                                    Counsel for Plaintiff State of California


                                    By:     /s/ Lee Istrail
                                    Ashley Moody, Attorney General
                                    R. Scott Palmer, Interim Co-Director, Antitrust
Case 1:20-cv-03010-APM Document 114 Filed 03/01/21 Page 3 of 6




                            Division
                            Nicholas D. Niemiec, Assistant Attorney General
                            Lee Istrail, Assistant Attorney General
                            Office of the Attorney General, State of Florida
                            PL-01 The Capitol
                            Tallahassee, Florida 32399
                            Lee.Istrail@myfloridalegal.com
                            Scott.Palmer@myfloridalegal.com
                            Counsel for Plaintiff State of Florida

                            By:      /s/Daniel Walsh
                            Christopher Carr, Attorney General
                            Margaret Eckrote, Deputy Attorney General
                            Daniel Walsh, Senior Assistant Attorney General
                            Dale Margolin Cecka, Assistant Attorney General
                            Office of the Attorney General, State of Georgia
                            40 Capitol Square, SW
                            Atlanta, Georgia 30334-1300
                            dcecka@law.georgia.gov
                            Counsel for Plaintiff State of Georgia

                            By:     /s/ Scott L. Barnhart
                            Theodore Edward Rokita, Attorney General Scott L.
                            Barnhart, Chief Counsel and Director, Consumer
                            Protection Division
                            Matthew Michaloski, Deputy Attorney General
                            Erica Sullivan, Deputy Attorney General
                            Office of the Attorney General, State of Indiana
                            Indiana Government Center South, Fifth Floor
                            302 West Washington Street
                            Indianapolis, Indiana 46204
                            Scott.Barnhart@atg.in.gov
                            Counsel for Plaintiff State of Indiana

                            By:      /s/ Justin D. Clark
                            Justin D. Clark, Deputy Director of Consumer
                            Protection
                            Daniel Cameron, Attorney General
                            J. Christian Lewis, Executive Director of Consumer
                            Protection
                            Philip R. Heleringer, Assistant Attorney General
                            Jonathan E. Farmer, Assistant Attorney General
                            Office of the Attorney General, Commonwealth of
                            Kentucky
                            1024 Capital Center Drive, Suite 200
                            Frankfort, Kentucky 40601
                            Justind.Clark@ky.gov
                            Counsel for Plaintiff Commonwealth of Kentucky
Case 1:20-cv-03010-APM Document 114 Filed 03/01/21 Page 4 of 6




                            By:      /s/ Stacie L. Deblieux
                            Jeff Landry, Attorney General
                            Stacie L. Deblieux, Assistant Attorney General
                            Office of the Attorney General, State of Louisiana
                            Public Protection Division
                            1885 North Third St.
                            Baton Rouge, Louisiana 70802
                            Deblieuxs@ag.louisiana.gov
                            Counsel for Plaintiff State of Louisiana

                            By:     /s/ Wisam E. Naoum
                            Dana Nessel, Attorney General
                            Wisam E. Naoum, Assistant Attorney General
                            Michigan Department of Attorney General
                            P.O. Box 30736
                            Lasing, MI 48909
                            NaoumW1@michigan.gov
                            Counsel for Plaintiff State of Michigan


                            By:     /s/ Kimberley G. Biagioli
                            Kimberley G. Biagioli
                            Assistant Attorney General
                            Missouri Attorney General’s Office
                            615 E. 13th Street, Suite 401
                            Kansas City, MO 64106
                            Kimberley.Biagioli@ago.mo.gov
                            Counsel for Plaintiff State of Missouri

                            By:     /s/ Hart Martin
                            Lynn Fitch, Attorney General
                            Hart Martin, Special Assistant Attorney General
                            Crystal Utley Secoy, Assistant Attorney General
                            Office of the Attorney General, State of Mississippi
                            P.O. Box 220
                            Jackson, Mississippi 39205
                            Hart.Martin@ago.ms.gov
                            Counsel for Plaintiff State of Mississippi

                            By:     /s/ Mark Mattioli
                            Austin Knudsen, Attorney General
                            Mark Mattioli, Chief, Office of Consumer Protection
                            Office of the Attorney General, State of Montana
                            P.O. Box 200151
                            555 Fuller Avenue, 2nd Floor
                            Helena, MT 59620-0151
                            mmattioli@mt.gov
                            Counsel for Plaintiff State of Montana
Case 1:20-cv-03010-APM Document 114 Filed 03/01/21 Page 5 of 6




                            By:     /s/ Rebecca M. Hartner
                            Rebecca M. Hartner, Assistant Attorney General
                            Alan Wilson, Attorney General
                            W. Jeffrey Young, Chief Deputy Attorney General
                            C. Havird Jones, Jr., Senior Assistant Deputy Attorney
                            General
                            Mary Frances Jowers, Assistant Deputy Attorney
                            General
                            Office of the Attorney General, State of South Carolina
                            1000 Assembly Street
                            Rembert C. Dennis Building
                            P.O. Box 11549
                            Columbia, South Carolina 29211-1549
                            RHartner@scag.gov
                            Counsel for Plaintiff State of South Carolina

                            By:     /s/ Bret Fulkerson
                            Bret Fulkerson
                            Office of the Attorney General, Antitrust Division
                            300 West 15th Street
                            Austin, Texas 78701
                            Bret.Fulkerson@oag.texas.gov
                            Counsel for Plaintiff State of Texas

                            By:     /s/ Gwendolyn J. Lindsay Cooley
                            Joshua L. Kaul, Attorney General
                            Gwendolyn J. Lindsay Cooley, Assistant Attorney
                            General
                            Wisconsin Department of Justice
                            17 W. Main St.
                            Madison, WI 53701
                            Gwendolyn.Cooley@Wisconsin.gov
                            Counsel for Plaintiff State of Wisconsin
         Case 1:20-cv-03010-APM Document 114 Filed 03/01/21 Page 6 of 6




                                    CERTIFICATE OF SERVICE

I hereby certify that on February 24, 2021, I caused a true and correct copy of the foregoing document

to be served upon the parties of record via the CM/ECF system.

                                                     /s/ Elizabeth S. Jensen
                                                    Elizabeth S. Jensen
                                                    U.S. Department of Justice
                                                    Antitrust Division
                                                    450 Golden Gate Avenue, Room 10-0101
                                                    San Francisco, CA 94102
                                                    Telephone: (415) 229-2921
                                                    elizabeth.jensen@usdoj.gov

                                                    Counsel for Plaintiff United States of America
